[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENT TO ORAL DECISION RE VISITATION
The court issues this supplement to its oral decision regarding visitation in the above-entitled case to clarify that in rendering its oral decision on visitation in this case on August 1, 2001, this court considered the factors set forth in General Statutes § 46b-56 (b). The court's decision was guided by the best interest of the child, as articulated in the oral decision. The court has given due consideration to the wishes and preference of the minor child for unsupervised visitation, but for the reasons stated in the decision and other factual findings as will be included in the court's final memorandum of decision the court concluded that the best interest of the child at this time requires supervised visitation.
BY THE COURT
STEPHEN F. FRAZZINI JUDGE OF THE SUPERIOR COURT CT Page 10906